McGrath,. C. J.
The facts and circumstances of this case justified the appointment of a receiver. It appears that the person appointed as receiver was, at the time, a large judgment creditor, and also a large stockholder. These facts were known to the court at the time of the appointment.' The president of the company and another person who held a large judgment against the company filed a petition for the appointment. The property is largely incümbered, and the object of the receiver seems to be to protect from sacrifice upon foreclosure proceedings already instituted. The. court upon the motion to vacate the appointment has reconsidered all matters pertaining to such appointment, and confirmed the appointment made. To warrant us in interfering with the decision of the circuit judge, it is necessary to show some overwhelming objection in point of propriety or some fatal objection upon principle to the person named. High, Rec. § 65. The books contain a number of decisions where, by reason of the experience with the receiver subsequent to his appointment, the courts have confirmed the appointment, and have at the same time intimated that upon principle the original appointment was questionable. The receiver had been acting for three months when the motion to vacate was made, and in the return his course of conduct is referred to approvingly. The court below seems to have given the matter full con*499sideration, and we are satisfied that there has been no-abuse of discretion in respect to the appointment.
The writ must therefore be denied.
The other Justices concurred.